Citation Nr: 0627649	
Decision Date: 09/01/06    Archive Date: 09/12/06

DOCKET NO.  03-28 870	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida

THE ISSUE

Entitlement to service connection for irritable bowel 
syndrome.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel



INTRODUCTION

The veteran served on active duty from July 1978 to October 
1987.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.


FINDING OF FACT

The veteran's current irritable bowel syndrome had its onset 
in service. 


CONCLUSION OF LAW

Irritable bowel syndrome was incurred in service.  
38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection will be established for disability 
resulting from an injury suffered or disease contracted in 
the line of duty, or from aggravation of a pre-existing 
injury or disease in the line of duty.  38 U.S.C.A. § 1131; 
38 C.F.R. § 3.303.  Service connection may be granted for a 
disability diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability is due to disease or injury that was incurred in 
or aggravated by service.  38 C.F.R. § 3.303(d).

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), 
citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see 
also Caluza v. Brown, 7 Vet. App. 498 (1995).

The veteran's August 1978 enlistment examination reflects 
that examination of the abdomen and viscera was clinically 
normal and the veteran reported no history of stomach, liver, 
or intestinal trouble.  These records note that the veteran 
had an eight inch abdominal scar, he had undergone surgery in 
1972, and he had no problems at the time of the enlistment 
examination.  

Service medical records show that, in August 1980, the 
veteran's abdominal complaints were diagnosed as abdominal 
colic and questionable gastroenteritis or irritable bowel 
syndrome.  Similarly, in February 1986, his abdominal 
complaints were diagnosed as gastroenteritis.  

The post-service medical records show that the veteran has 
continued to seek treatment for abdominal complaints.  
Specifically, in April 1988, six months after his discharge 
from active duty service, the veteran was hospitalized for 
gastroenteritis.  An August 1999 VA outpatient progress note 
reflects that the veteran has had symptoms of irritable bowel 
that started in August 1980 and that are now worse.  

In April 2004, the veteran testified that he did experience 
abdominal pain prior to enlistment and that his chronic 
abdominal symptoms began from the time of his active duty 
service.  

During a February 2005 VA intestines examination, the 
examiner noted that the veteran has been complaining of 
abdominal pain since his military service and the original 
diagnosis of irritable bowel syndrome was made on August 26, 
1980.  Therefore, the examiner concluded that the veteran's 
symptoms of irritable bowel syndrome are the same symptoms 
which he experienced in service.  

The evidence in support of the veteran's claim includes his 
complaints of inservice abdominal pain and testimony 
regarding a continuity of symptomatology since that time, the 
service medical records showing treatment for abdominal 
complaints, and a competent opinion that the veteran's 
current symptoms of irritable bowel syndrome are the same 
symptoms for which he was treated.

In this regard, it is noted that the issue of entitlement to 
service connection for abdominal pain from scar tissue was 
previously denied by the Board in a June 1999 decision on the 
basis that there was no medical nexus between the veteran's 
chronic abdominal pain and any inservice aggravation of his 
pre-existing abdominal scar.  

In this regard, the issue of abdominal pain from scar tissue 
is separate and distinct from the irritable bowel claim 
addressed herein.  The February 2005 report of VA intestines 
examination notes the veteran's history of adhesions from his 
gunshot wound (pre-service) and includes the opinion that 
these adhesions resulted in the veteran's 1988 small bowel 
obstruction.  The small bowel obstruction is therefore the 
result of a pre-service disability and the veteran will not 
receive VA compensation for this disorder. 

Notwithstanding the above, the VA examination report includes 
a separate opinion with respect to the initial onset of the 
veteran's irritable bowel syndrome and indicates a nexus 
between his current abdominal symptoms and the abdominal 
symptoms for which he was treated in service (irritable bowel 
syndrome).  Accordingly, the present decision of the Board 
granting service connection for irritable bowel syndrome is 
not in conflict with the June 1999 decision of the Board 
denying service connection for abdominal pain from scar 
tissue.  

Service connection for abdominal pain from scar tissue has 
been denied and continues to be denied.  However, after 
considering all the evidence of record, the Board finds that 
the evidence is in favor of a grant of service connection for 
irritable bowel syndrome.  In reaching this decision, the 
Board has extended the benefit of the doubt to the veteran.  
38 U.S.C.A. § 5107.

In closing, the Board acknowledges the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002) and implementing regulations at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a).  The Board also 
acknowledges that various judicial decisions have addressed 
the notice and assistance requirement of VCAA.  See generally 
See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles 
v. Principi, 16 Vet. App. 370 (2002); Huston v. Principi, 17 
Vet. App. 195, 202 (2003); Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 
2003).  However, the Board need not consider the question of 
VCAA compliance since there is no detriment to the veteran in 
light of the favorable disposition in this matter.

ORDER

Service connection for irritable bowel syndrome is granted.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


